Order entered January 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01671-CV

                     IN THE INTEREST OF T.L.B., A MINOR CHILD

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. 06-0634-59

                                           ORDER
       Because our records reflect the record is not due until March 8, 2014, we DENY court

reporter Cindy Bardwell’s January 7, 2014 motion to extend time to file the record as premature

and without prejudice to refiling should an extension become necessary later.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE